DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	2.	The claims filed on March 9, 2022 are under consideration. Claim 7 is canceled. Claims 1-6 and 8-13 are under consideration. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-6 and 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over Nishino et al. (US 2018/0319130 A1).  
 	Nishino et al. disclose an interlayer film for laminated glass capable of being 
enhanced in handling properties at the time of preparing laminated glass.  The 
interlayer film for laminated glass has one end and the other end being at the opposite side of the one end, the thickness of the other end is larger than the thickness of the one end, and the glossiness on the surface of a maximum thickness part is 3% or more. The thickness of a wedge-shaped interlayer film varies in the width direction of the interlayer film. In FIG. 1, a section in the thickness direction of an interlayer film 11 
is shown. The interlayer film 11 (equivalent to the laminated film of the claimed invention) is provided with a first layer 1 (intermediate layer) (equivalent to the third layer of the claimed invention), a second layer 2 (surface layer) (equivalent to the first layer of the claimed invention), and a third layer 3 (surface layer) (equivalent to the second layer of the claimed invention).  The second layer 2 is arranged on a first surface side of the first layer 1 to be layered thereon.  The third layer 3 is arranged on a second surface side opposite to the first surface of the first layer 1 to be layered thereon.  The first layer 1 is arranged between the second layer 2 and the third layer 3 to be sandwiched therebetween.  The interlayer film 11 is used for obtaining 
laminated glass (equivalent to the light transmitting laminate of claim 12).  The interlayer film 11 is an interlayer film for laminated glass. FIG. 8 is a sectional view showing an example of laminated glass prepared with the interlayer film for laminated glass shown in FIG. 1. The laminated glass 21 shown in FIG. 8 is provided with an interlayer film 11, a first lamination glass member 22 (equivalent to the first light transmitting layer of claim 12), and a second lamination glass member 23 (equivalent to the second light transmitting laminate of claim 12). The interlayer film 11 is arranged between the first lamination glass member 22 and the second lamination glass member 23 to be sandwiched therebetween. The first lamination glass member 22 is arranged on a first surface of the interlayer film 11. The second lamination glass member 23 is arranged on a second surface opposite to the first surface of the interlayer film 11. The interlayer film 11 is a multilayer interlayer film.  The interlayer film 11 has one end 11a and the other end 11b at the opposite side of the one end 11a.  The one end 1a and the other end 11b are end parts of both sides facing each other.  The sectional shape in the thickness direction of each of the second layer 2 and the third layer 3 is a wedge-like shape.  The sectional shape in the thickness direction of the first layer 1 is a rectangular shape.  The thickness of the one end 11a side of each of the second layer 2 and the third layer 3 is thinner than that of the other end 11b side thereof (meeting the limitation that the first end of the laminated film for bonding and the second end of the laminated film for bonding are different in their thickness, the limitation that the center thickness is less than or equal to a middle value of the thickness at the first end and the thickness at the second end, the limitation that an angle at a point of contact of the first line and the second line is 1 degree or less and the limitation that the thickness of the first end of the laminated film for bonding is 0 % and the thickness of the second end of the laminated film for bonding is 100 %, the center thickness of the laminated film for bonding is 35 % or less). Accordingly, the thickness of the one end 11a of the interlayer film 11 is thinner than the thickness of the other end 11b thereof. In a specific embodiment, the first layer contains a polyvinyl acetal resin, the second layer contains a polyvinyl acetal resin, and the content of the hydroxyl group of the polyvinyl acetal resin in the first layer is lower than the content of the hydroxyl group of the polyvinyl acetal resin in the second layer (meeting the limitations of claims 10 and 11).   The difference between the maximum thickness and the minimum thickness in the first layer 1 is smaller than the difference between the maximum thickness and the minimum thickness in the second layer 2.  The difference between the maximum thickness and the minimum thickness in the first layer 1 is smaller than the difference between the maximum thickness and the minimum thickness in the third layer 3. In this connection, in FIG. 1, the right-left direction (crosswise direction) corresponds to the TD direction, the up-down direction (vertical direction) corresponds to the thickness direction, and the direction connecting the front side and the inner side corresponds to the MD direction. (See Abstract and paragraphs 0008, 0015, 0021, 0022, 0059-0063, 0182, and 0183). 
 	With regards to the thickness of each layer and ratio of a sum of a thickness of the first layer and the thickness of the second layer to a thickness of the third layer, the Examiner would like to point out that workable physical properties such as thickness is deemed to be obvious routine optimizations to one of ordinary skill in the art, motivated by the desire to obtain the required properties. Generally, differences in thickness will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such thickness is critical. 	Furthermore, with regards to the penetration coefficient and the sound transmission loss value, the Examiner would like to point out that both permeability and sound transmission are a function of thickness, a thicker layer slows permeability and sound transmission.  Thus, varying the film thickness affects both properties and hence it would be obvious to one having ordinary skill in the art to optimize the thickness to obtain desired permeability and sound transmission. 

Conclusion  
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEEBA AHMED whose telephone number is (571)272-1504. The examiner can normally be reached Monday-Thursday 7am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CALLIE SHOSHO can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHEEBA AHMED/Primary Examiner, Art Unit 1787